Citation Nr: 0937355	
Decision Date: 10/01/09    Archive Date: 10/14/09

DOCKET NO.  06-13 712	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for right 
Achilles tendonitis.

2.  Entitlement to increased ratings for left foot cold 
injury residuals (currently assigned "staged" ratings of 0 
percent prior to August 7, 2006 and 10 percent from that 
date).

3.  Entitlement to increased ratings for right foot cold 
injury residuals (currently assigned "staged" ratings of 0 
percent prior to August 7, 2006 and 10 percent from that 
date).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Cheryl E. Handy, Associate Counsel
INTRODUCTION

The appellant is a Veteran who served on active duty from May 
1990 to January 1997.  This matter is before the Board of 
Veterans' Appeals (Board) on appeal from a January 2005 
rating decision of the Houston, Texas Department of Veterans 
Affairs (VA) Regional Office (RO), which continued a 10 
percent rating for right Achilles tendonitis and a 0 percent 
rating for cold injury residuals of the feet.  A February 
2008 rating decision increased the rating for cold injury 
residuals to 10 percent for each foot, effective August 7, 
2006.  


FINDINGS OF FACT

1.  Throughout the appeal period, the Veteran's right 
Achilles tendonitis has been manifested by no more than 
moderate limitation of ankle motion; marked limitation of 
right ankle motion is not shown. 

2.  Prior to August 7, 2006, the Veteran's cold injury 
residuals of the feet were manifested by complaints of pain 
and cold sensitivity; related tissue loss, nail abnormality, 
color changes, locally impaired sensation, hyperhidrosis, or 
X-ray abnormalities were not shown. 

3.  From August 7, 2006, the Veteran's cold injury residuals 
of the feet are not shown to have been manifested by tissue 
loss, nail abnormality, color changes, locally impaired 
sensation, hyperhidrosis, or X-ray abnormalities. 


CONCLUSIONS OF LAW

1.  A rating in excess of 10 percent for right Achilles 
tendonitis is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.3, 4.7, 4.10, 4.40, 4.45, 4.71a, 
Diagnostic Code (Code) 5271 (2009).

2.  A 10 percent rating for each foot is warranted for the 
Veteran's residuals of cold injuries of the feet both prior 
to, and from, August 7, 2006.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.10, 4.104, Code 7122 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  The Veterans Claims Assistance Act (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA 
applies to the instant claims.  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information, and any medical or lay evidence, 
that is necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1) (including as amended 
effective May 30, 2008, 73 Fed. Reg. 23353 (Apr. 30, 2008)).  
VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction decision 
on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In a claim for increase, the VCAA requirement is generic 
notice, that is, the type of evidence needed to substantiate 
the claim, namely, evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on employment, as well as general notice 
regarding how disability ratings and effective dates are 
assigned.  Vazquez-Flores v. Shinseki, No. 08-7150, 2009 WL 
2835434 (Fed. Cir. Sept. 4, 2009).  General notice of the 
evidence needed to substantiate the Veteran's claim was 
provided by a September 2004 letter.  The claims were 
readjudicated by February 2008, July 2008, and May 2009 
supplemental SOCs (SSOCs) following further notice and 
development.  U.S.C.A. § 7105; see Mayfield v. Nicholson, 20 
Vet. App. 537, 542 (2006).  

The Veteran's pertinent treatment records have been secured.  
The RO arranged for VA examinations in October 2004, August 
2006, and May 2009.  The Veteran has not identified any 
pertinent evidence that remains outstanding.  VA's duty to 
assist is met.  

B.  Factual Background

The Veteran's service treatment records (STRs) reveal that he 
was treated for right Achilles tendon pain and for frostbite 
of his feet while in service.  A September 1997 rating 
decision granted service connection for right Achilles 
tendonitis, rated 10 percent and for residuals of cold 
injuries of the feet, rated 0 percent.  The instant claim for 
increase was received in August 2004. 

On October 2004 VA examination, regarding the right Achilles 
tendonitis the Veteran described intermittent stiffness 
lasting several minutes at a time and occurring as often as 
weekly.  He had trouble bending and straightening or lifting 
heavy objects during flare-ups, but no incapacitation.  He 
was not receiving any treatment (but indicated the condition 
caused him to lose up to 2 days of work per month).  On 
physical examination, the Veteran's posture and gait were 
within normal limits and his ankle joint appeared normal, 
with no deformities.  Right ankle motion were reported as 
dorsiflexion to 20 degrees and plantar flexion to 45 degrees 
with no additional limitations due to pain, fatigue, 
weakness, lack of endurance, or incoordination.  An x-ray 
showed a posterior calcaneal spur.  The examiner noted that 
the Veteran experienced discomfort with exertional activities 
and had missed a few days of work due to the disability.

On October 2004 VA examination, the Veteran's feet and toes 
were also examined for cold injury (frostbite) residuals.  He 
reported that his feet were sensitive to cold and became 
extremely cold very fast.  He indicated that he had abnormal 
sensation, joint pain, and stiffness, with sharp pain in both 
feet at least twice a month for the past 7 years, usually 
while standing when the weather was cold.  On physical 
examination, there were no rashes or lesions on his skin, no 
atrophic skin changes, ulceration, gangrene, ischemic limb 
pain, persistent coldness, or Raynaud's syndrome.  Right and 
left peripheral pulses were normal at all pulse points; motor 
and sensory examinations were within normal limits.  There 
were no discoloration, edema, atrophy, deformity, loss of 
tissue or digits, or missing toenails on the Veteran's feet.  
His skin was normal in texture and temperature and hair 
growth of the injured areas was within normal limits.  X-rays 
showed no evidence of frostbite or acute trauma, although 
there was evidence of a possible old chip fracture of the 
first metatarsophalangeal joint on the left foot.  The 
examiner opined that the condition of frostbite to the feet 
had resolved with no sequelae.

In a February 2005 statement, the Veteran indicated that his 
Achilles tendonitis affected his stride and he found it 
painful to walk every day.  He considered himself to be 
athletic but was afraid to engage in any aerobic-type 
activity because of his disability.  He stated that his 
frostbite (cold injury) affected the amount of time he spent 
outdoors when the temperature fell below 50 degrees, to 
include preventing him from becoming a city mail carrier 
because of his concerns about his disability.

A February 2005 private treatment record notes that the 
Veteran experienced chronic tenderness in the right Achilles 
tendon after heavy exercise and the "caliber" of the right 
Achilles tendon was slightly less than that of the left.  
There were no cysts or gaps, and no restriction to range of 
motion on plantar flexion.  The diagnosis was chronic right 
Achilles tendonitis, mild; Motrin (as needed for pain) was 
recommended.

On August 2006 VA examination the Veteran reported recurring 
flare-ups of pain at the right Achilles tendon insertion 
every morning, lasting between five and six minutes, and 
resolving with stretching and motion; he reported he wore an 
ankle brace, and took Motrin as needed.  His only limitations 
during flare-ups were painful range of motion and not being 
able to jog.  He had not received any treatment for the 
disability, but had lost approximately five days from work in 
the previous year due to the disability, none of which was 
for physician-prescribed rest.  On physical examination, 
there was no evidence of an antalgic gait.  The Veteran had 
marked pes planus with calcaneal valgus to both feet and 
symmetric lateral heel wear.  He was tender to palpation only 
along the distal right Achilles to the insertion.  His active 
and passive ranges of ankle motion were dorsiflexion to 20 
degrees, bilaterally, and plantar flexion to 40 degrees, 
bilaterally, with complaints of pain at the right Achilles 
with plantar flexion against resistance and with extreme 
dorsiflexion.  Thompson and Homans tests were both negative 
and there was no evidence of instability on drawer testing.  
The examiner noted that the greatest functional impact of the 
disability was subjective pain during flare-ups.

On August 2006 VA cold injury residuals examination, the 
Veteran indicated that he had not received any treatment for 
such since service separation.  He reported cold sensations 
in his feet made worse by cold weather and feeling he had to 
remain inside in his post office job because of concern his 
feet would get cold in cold weather and cause difficulties in 
his work.  He reported that he sometimes experienced numbness 
and discomfort and that he would develop shooting pains in 
his feet after prolonged standing, although he could walk a 
mile without difficulty.  He had no weakness, stiffness, 
swelling, heat, redness, fatigability, or lack of endurance 
in his feet.  He had shooting pains in his feet that were 
difficult to localize.  He had mild numbness in the distal 
half of his feet, but no chronic pain or causalgia.  He 
exhibited no Raynaud's phenomenon or hyperhidrosis on 
examination.  There was no fungus infection, no breakdown of 
ulceration, no scars, disturbance of nail growth, skin 
cancer, arthritis, limitation of motion, edema, change in 
skin color, and no skin thickening or thinning on his feet.  
Both feet were essentially normal anatomically and 
functionally; there was no decrease in the range of motion of 
either foot or of any of his toes.  

On May 2009 VA examination the examiner noted a diagnosis of 
right Achilles tendonitis beginning in 1996; no 
constitutional symptoms or incapacitating episodes of 
arthritis were found, nor were there any limitations on 
standing or walking.  The examiner found no loss of bone, no 
evidence of abnormal weight-bearing, and no ankylosis.  
Ranges of motion for the ankle were noted as dorsiflexion to 
20 degrees and plantar flexion to 45 degrees, with no 
additional joint function limitation and no additional pain, 
fatigue, weakness, lack of endurance, or incoordination with 
repetitive motion or use.  There was no history of 
incapacitation in the last twelve months.  The Veteran's 
right Achilles tendon was noted to be tender during 
examination, but the examiner opined that there were no 
significant effects on his usual occupation or on his usual 
daily activities.

On May 2009 VA cold injury examination, the Veteran's feet 
and toes were normal in color, his skin was normal in 
thickness, temperature, moisture, and texture, and he 
exhibited normal hair growth.  There was no fungus, scarring, 
or callus formation, and the nails were not affected.  All 
reflex tests were normal, as were bilateral plantar flexion 
tests.  Sensory examination found both feet to have normal 
sensation to vibration, light touch, pain, and position 
sense.  Muscle strength was 5/5 bilaterally and all pulses 
were normal.  There was no joint involvement, joint pain, 
edema, tissue loss, atrophy, flatfoot, hammertoe, or claw 
toe.   The examination was reported as normal, and the 
examiner noted the disabilities had no significant effects on 
the Veteran's usual occupation or daily activities.

C.  Legal Criteria and Analysis

Disability evaluations are determined by application of VA's 
Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. 
Part 4.  The percentage ratings contained in the Rating 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations. 
 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations, which are 
potentially applicable, based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

Where there is a question as to which of two evaluations 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned. 38 C.F.R. § 4.7.

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.

Right Achilles Tendonitis

Under diagnostic code 5271, moderate limitation of motion of 
the ankle is rated 10 percent, and marked limitation of ankle 
motion is rated 20 percent.  38 C.F.R. § 4.71a.

Normal ranges of motion of the ankle are dorsiflexion from 0 
degrees to 20 degrees, and plantar flexion from 0 degrees to 
45 degrees.  38 C.F.R. § 4.71, Plate II.  

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. §§ 4.10, 4.40 and 4.45 must be 
considered.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

The basis of disability evaluation is the ability of the body 
as a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. § 4.40.  With respect to joints, in particular, the 
factors of disability reside in reductions of normal 
excursion of movements in different planes.  Inquiry will be 
directed to more or less than normal movement, weakened 
movement, excess fatigability, incoordination, pain on 
movement, swelling, deformity or atrophy of disuse.  38 
C.F.R. § 4.45. 
The United States Court of Appeals for Veterans Claims 
(Court) has held that "staged" ratings are appropriate for 
an increased rating claim where the factual findings show 
distinct time periods when the service-connected disability 
exhibits symptoms that would warrant different ratings.  Hart 
v. Mansfield, 21 Vet. App. 505 (2007).   For the tendonitis 
claim, the Board finds that the record does not reflect any 
distinct period of time during the appeal period when the 
criteria for the next higher rating were met.

On both October 2004 and May 2009 VA examinations, the 
Veteran's right ankle ranges of motion were dorsiflexion to 
20 degrees (normal motion) and plantar flexion to 45 degrees 
(normal motion).  The August 2006 VA examinations showed 
dorsiflexion to 20 degrees and plantar flexion of 40 degrees 
(eighty-five percent of normal motion).  On all three 
examinations, the Veteran's gait was normal and he exhibited 
only localized tenderness to palpation along the Achilles 
tendon.  Such findings reflect no more than moderate (and 
certainly not approximating marked limitation of motion 
(necessary for the next higher, 20 percent, rating).  

The Board has considered other factors that would potentially 
warrant a higher rating; however, even considering the 
Veteran's complaints of pain, marked limitation of motion is 
not shown.  Notably, all three VA examination reports 
indicated that there were no additional functional 
limitations following repetitive motion, no flare-ups, 
incoordination, fatigue, weakness, or lack of endurance.  
Rating the disability under other codes pertaining to ankle 
disability would be inappropriate, as the pathology required 
(ankylosis, malunion, astragalectomy) is not shown.  See 
38 C.F.R. § 4.71a, Codes 5270, 5272, 5273, 5274.  

The preponderance of the evidence is against this claim.  
Hence, it must be denied. 

Cold Injury (Frostbite) Residuals

Under Code 7122 cold injury residuals of arthralgia or other 
pain, numbness, or cold sensitivity are rated 10 percent 
disabling.  Cold injury residuals of arthralgia or other 
pain, numbness, or cold sensitivity plus tissue loss, nail 
abnormalities, color changes, locally impaired sensation, 
hyperhidrosis, or X-ray abnormalities (osteoporosis, 
subarticular punched out lesions, or osteoarthritis), warrant 
a 20 percent disabling.  Note (1) to Code 7122 provides that 
other disabilities that have been diagnosed as the residual 
effects of cold injury, such as Raynaud's phenomenon, muscle 
atrophy, etc., are to be rated separately, unless they are 
used to support a rating under Code 7122.  Note (2) to Code 
7122 provides that each affected part (e.g., hand, foot, ear, 
nose) is to be rated separately and the ratings are to be 
combined in accordance with 38 C.F.R. §§ 4.25 and 4.26.  
38 C.F.R. § 4.104.

In every instance where the schedule does not provide for a 0 
percent evaluation for a diagnostic code, a 0 percent 
evaluation shall be assigned when the requirements for a 
compensable rating are not met.  38 C.F.R. § 4.31

As noted above, the RO has assigned staged ratings for cold 
injury residuals, and both "stages" will be addressed.  

Rating prior to August 7, 2006:

On October 2004 VA examination, the Veteran complained of 
cold sensitivity in his feet, along with abnormal sensation, 
joint pain, and stiffness in cold weather.  While there were 
no objective findings of cold injury residuals on VA 
examination, the Veteran's subjective complaints of pain and 
cold sensitivity have been consistent throughout the appeal 
period.  Inasmuch as the criteria for a 10 percent rating are 
based in large part on complaints or symptoms which are not 
capable of objective verification (that is, pain and cold 
sensitivity) and the Board has no reason to doubt the 
Veteran's credibility (which the RO apparently also conceded 
when it awarded the 10 percent rating effective August 7) the 
Board finds that there is insufficient basis in the evidence 
to distinguish the rating for the cold injury residuals for 
the period prior to August 7, 2006 from the rating assigned 
since then.  Accordingly, the Board finds that a 10 percent 
rating is warranted for cold injury residuals of each foot 
throughout from the date of claim.  




Entitlement to a rating in excess of 10 percent.

VA examinations have noted that the Veteran's cold injury 
symptoms are limited to increased cold sensitivity when the 
temperature is below 50 degrees with associated pain and 
numbness.  He has not exhibited any of the additional 
symptoms required for a 20 percent disability rating, i.e., 
tissue loss, nail abnormalities, color changes, locally 
impaired sensation, hyperhidrosis, or X-ray abnormalities 
(osteoporosis, subarticular punched out lesions, or 
osteoarthritis).  (Although October 2004 and August 2006 X-
rays of the left foot did show an osteophyte or evidence of 
an old fracture in the first metatarsophalangeal joint, the 
October 2004 X-ray report specifically stated that such was 
not evidence of frostbite.)  Therefore, a rating in excess of 
10 percent for cold injury residuals of either foot is not 
warranted for any period of time during the appeal period.

Extraschedular Consideration

The Board has also considered whether referral of either 
claim for extraschedular consideration is suggested by the 
record.  All symptoms of each disability are encompassed by 
the respective schedular criteria and there is no objective 
evidence, or even allegation, suggesting that a schedular 
evaluation for either disability would be inadequate.  
Neither disability presents an exceptional disability 
picture.  See 38 C.F.R. § 3.321(b); Thun v. Peake, 22 Vet. 
App. 111 (2008).  Notably, while the record shows that during 
the appeal period the Veteran has claimed several days lost 
from work due to right ankle pain, none were at the 
recommendation of a physician.  Moreover, the Veteran has 
indicated to VA examiners that he continues to work in his 
present occupation and to perform activities of daily living 
without restriction.  While he alleges that he is unable to 
participate in more demanding types of employment, he does 
not allege, nor does the evidence suggest, occupational 
impairment beyond what would be expected by the 
manifestations associated with a 10 percent rating for either 
disability.  Accordingly, referral for extraschedular 
consideration is not warranted.



ORDER

A rating in excess of 10 percent for right Achilles 
tendonitis is denied.

A 10 percent rating for cold injury residuals of each foot is 
granted for the period prior to August 7, 2006, subject to 
the regulations governing payment of monetary awards.  

A rating in excess of 10 percent for cold injury residuals is 
denied for each foot.  


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


